Citation Nr: 0208453	
Decision Date: 07/26/02    Archive Date: 08/02/02

DOCKET NO.  95-05 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The veteran had active military service from June 1944 to 
June 1967.  He died in June 1993.  The appellant is his 
widow.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1994 rating decision of the San Diego, 
California Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied service connection for the cause of 
the veteran's death.  


FINDINGS OF FACT

1.  The veteran died on June [redacted], 1993.

2.  The death certificate lists the immediate cause of death 
as atherosclerotic cardiovascular disease.

3.  At the time of the veteran's death, service connection 
had not been established for any disability.

4.  The medical evidence does not establish that 
atherosclerotic cardiovascular disease was either incurred 
during service or manifested within one year after the 
veteran's discharge from active service.

5.  The probative evidence of record does not show that a 
disability related to active service was the principal or 
contributory cause of death.  

CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 1310, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.312 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West Supp. 2001)).  Among other things, this law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to notice and 
the duty to assist.

Regulations implementing the VCAA have now been published.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The VCAA 
and implementing regulations apply in the instant case.  
Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  [The Board notes that 
there have been two cases of the United States Court of 
Appeals for the Federal Circuit (Federal Circuit), Dyment v. 
Principi, 287 F.3d 1377 (2002) and Bernklau v. Principi, No. 
00-7122 (Fed. Cir. May 20, 2002) that have held to the 
contrary, i.e., that the "duty to assist" provisions of 
Section 3(a) of the VCAA do not have retroactive effect.  
Nevertheless, the Board remains bound by VAOPGCPREC 11-2000, 
which held that they do.]  Regardless, the applicability of 
the VCAA in the instant case is a moot point, as all 
pertinent mandates of the VCAA and implementing regulations 
have been satisfied.  

The appellant was notified via rating decision dated in 
August 1994, statement of the case dated in December 1994, 
and supplement statements of the case dated in June 1999 and 
February 2002 as to why her claim was denied.  The Board also 
observes that in December 2001 the appellant was informed of 
pertinent provisions of the VCAA.  

The RO has obtained the veteran's available service and 
postservice treatment records dated from 1944 to 1993.  While 
the appellant has identified medical records which she claims 
remain outstanding, the Board observes that VA has thoroughly 
sought to obtain these records.  To this, the appellant has 
alleged that the veteran was treated from the 1950's to 1993 
for nerves, headaches, and heart disease at the Base 
Hospital, El Toro MAS, in El Toro, California.  She has also 
alleged that he was treated in 1963 at the U.S. Navy Hospital 
at Camp Pendleton, California for nerves, stress, hernia 
surgery, and heart disease.  It is observed that VA in May 
2000 sought from National Personnel Records Center (NPRC) any 
and all active duty clinical treatment records from MCAS El 
Toro, California and Camp Pendleton, California.  In March 
2001 NPRC informed VA that their search for records was 
unsuccessful and that a search time frame of one year was 
required in order to do further research.  The RO informed 
the appellant of this by letter dated in March 2001.  In 
April 2001 the appellant informed the RO that all of the 
veteran's treatment records were at the Marine Corps Air 
Station in El Toro, California.  The appellant was again 
informed by the RO in October 2001 that if research for 
treatment records from MCAS El Toro and Camp Pendleton was to 
be accomplished, she would need to provide the specific year, 
at a minimum, of the treatment.  The appellant has not 
replied to the October 2001 RO letter, nor has she replied to 
the above-mentioned December 2001 VCAA letter in which she 
was, in part, requested to supply any additional evidence 
pertinent to her claim.  The Board notes that the duty to 
assist is not always a one-way street, and an appellant has 
the responsibility of providing information that is essential 
to her claim.  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  The Board finds that the VA has satisfied its duties 
to inform and assist the appellant in this case.  Without her 
cooperation further development would be futile.  No further 
assistance to the appellant in the development of evidence is 
required.  

Where there has been substantial compliance with the VCAA and 
the implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

Factual Background

At the time of the veteran's death on June [redacted], 1993, 
service connection was not in effect.  The death certificate 
lists the immediate cause of death as atherosclerotic 
cardiovascular disease of years duration.  No contributory 
cause of death was listed.  

The veteran's service medical records are negative for 
clinical findings or diagnosis of atherosclerotic 
cardiovascular disease.  A May 1958 Report of Medical History 
shows findings reflective of chest pain two years ago, 
completely evaluated, of psychogenic origin.  

A June 1977 Report of Medical History, elicited in 
conjunction with a June 1977 quadrennial examination afforded 
the veteran, includes findings relating to left sided chest 
pain in 1975 which resolved spontaneously, not considered 
disabling; and hypertension in 1976, also not considered 
disabling.  Also, treatment records associated with the file 
dated in May 1981 from March AFB show that the veteran was 
treated for problems associated with perirectal abscess, 
rectal fistula, and hemorrhoids.  

Review of the terminal hospital records from Moreno Valley 
Community Hospital shows that the veteran's death in June 
1993 was determined to be secondary to cardiopulmonary 
arrest.  The records also show that after being found 
unresponsive in his home, paramedics called to his home found 
the veteran in full arrest.  He later arrived at the 
emergency room with no spontaneous respirations nor pulse, in 
full arrest.  A medical history significant for hypertension 
and unknown specific cardiac disease was noted.  It was also 
noted that the veteran had been prescribed medications for 
hypertension but that he had not taken these prescribed 
medications in some time.  

In a document dated in May 1994 the appellant claimed that 
the veteran's cardiovascular disease was incurred coincident 
with his military service.  She also claimed that he suffered 
from chronic and recurrent stress as a result of his service, 
to included post-traumatic stress disorder, and that he was 
also exposed to herbicides.  The Board parenthetically notes 
that the appellant, as part of her substantive appeal, 
claimed that she did not state that the veteran's death was 
due to exposure to herbicides.

The appellant in January 1995 supplied VA with a photocopy of 
a newspaper article which was entitled "Anxiety found to 
raise heart risk for men."  The article is not shown to have 
referred to the veteran.

A March 1997 letter received by VA from Talbert Medical Group 
notes that no medical record nor patient visit record exists 
for the veteran throughout the Talbert Medical Group 
organization.  

Laws and Regulations

Service connection may be established for the cause of a 
veteran's death when a service-connected disability "was 
either the principal or a contributory cause of death."  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  A service-connected 
disability is the principal cause of death when that 
disability, "singly or jointly with some other condition, 
was the immediate or underlying cause of death or was 
etiologically related thereto."  38 C.F.R. § 3.312(b).  A 
contributory cause of death must be causally connected to the 
death and must have "contributed substantially or 
materially" to death, "combined to cause death," or "aided 
or lent assistance to the production of death."  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312(c)(1).

Consequently, service connection for the cause of a veteran's 
death may be established by showing that the veteran's death 
was caused by a disability which was service connected or 
which should have been service connected.

Direct service connection may be established for disability 
resulting from diseases or injuries which were clearly 
present in service or for a disease diagnosed after discharge 
from service, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 
3.303(a)(b)(d).

Service connection may also be established for a current 
disability on the basis of a "presumption" under the law 
that certain chronic diseases manifesting themselves to a 
certain degree within a certain time after service must have 
had their onset in service.  38 U.S.C.A. §§ 1110, 1112; 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a).  Service connection 
for cardiovascular-renal disease, including hypertension, may 
be established based on a legal "presumption" by showing 
that it was manifested to a degree of 10 percent or more 
within one year from the date of separation from service.  38 
U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

Analysis

After a full review of the record, the Board concludes that 
entitlement to service connection for the cause of the 
veteran's death is not warranted.  The death certificate 
lists the immediate cause of death as atherosclerotic 
cardiovascular disease.  The evidence fails to reveal the 
existence of this disease, or of any other cardiovascular-
related disorder, during service.  There is also no evidence 
showing that atherosclerotic cardiovascular disease was 
present to a compensable degree within the first year 
following discharge.  The first evidence of a diagnosis of 
this disease is many years following the veteran's discharge 
from service; specifically, as noted as part of the 1993 
death certificate.

The Board has also considered the appellant's contentions 
that the veteran suffered from stress during his period of 
service which essentially led to his development of his 
cardiovascular disease which ultimately caused his death in 
1993.  The medical evidence of record, however, fails to show 
any relationship between the cause of the veteran's death and 
stress as claimed by the appellant.  

The Board concludes that the entire record supports the 
finding that there has been no etiological relationship 
established between the veteran's period of service and his 
death from atherosclerotic cardiovascular disease.  

As a layperson, the appellant is not competent to offer 
evidence that requires medical knowledge, such as the 
diagnosis or cause of a disability or death.  Thus, her 
statements regarding medical causation are not probative.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Her 
contentions have been considered.  However, the Board finds 
that they are not supported by the record.  Following a full 
review of the record, it is clear that the preponderance of 
the evidence is against the appellant's claim of entitlement 
to service connection for the cause of the veteran's death.  
The Board considered the doctrine of reasonable doubt.  
However, as the preponderance of the evidence is against the 
claim, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for the cause of the veteran's death is 
not warranted.



		
	JASON R. DAVITIAN
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

